                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19-cr-127
                                                    )
DE’VON L. WALKER,                                   )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf

of the defendant, De’von Walker, are dismissed.

               SO ORDERED, this 2th day of October 2019.




                                             ______________________________
                                             __________
                                                     _ __________
                                                               _ _________
                                                                      _
                                             CHRISTOPHER
                                             CHRI
                                                R STO
                                                    OPHER
                                                       H   L. RAY
                                             UNITED STATE
                                                     STATES  MAGISTRATE JUDGE
                                                          ES MAGISTRAT
                                             SOUTHERN DISTRICT OF GEORGIA
